DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is rejected under 35 U.S.C. 103 as being unpatentable over Itu (US 20150324962 A1, thereinafter referred as Itu’962); and in view of Itu (US 20180310888 A1 thereinafter referred as Itu’888).
Re Claim 1, Itu’962 discloses a computing system (see Itu’962: e.g., --the methods for simulating blood flow, … Such manipulations are virtual manipulations accomplished in the memory or other circuitry/hardware of a computer system. Accordingly, is to be understood that embodiments of the present invention may be performed within a computer system using data stored within the computer system.--, in [0021]), comprising: 
a computer readable storage medium  with computer executable instructions (see Itu’962: e.g., --non-transitory computer readable medium storing computer program instructions for hemodynamic assessment of a coronary artery based on medical image data of a patient, …extracting patient-specific anatomical measurements of the coronary arteries from medical image data of a patient; calculating patient-specific boundary conditions of a computational model of coronary circulation representing the coronary arteries based on the patient-specific anatomical measurements of the coronary arteries; simulating blood flow and pressure in the coronary arteries a using the computational model of coronary circulation and the patient-specific boundary conditions and modeling coronary autoregulation during the simulation of blood flow and pressure in the coronary arteries; and calculating a hemodynamic index for at least one region in the coronary arteries based on the simulated blood flow and pressure.--, in claim 31), including a biophysical simulator (see Itu’962: e.g., --extracting patient-specific anatomical measurements of the coronary arteries from medical image data of a patient; calculating patient-specific boundary conditions of a computational model of coronary circulation representing the coronary arteries based on the patient-specific anatomical measurements of the coronary arteries; simulating blood flow and pressure in the coronary arteries a using the computational model of coronary circulation and the patient-specific boundary conditions and modeling coronary autoregulation during the simulation of blood flow and pressure in the coronary arteries; and calculating a hemodynamic index for at least one region in the coronary arteries based on the simulated blood flow and pressure--, in claim 31),
Itu’962 however does not explicitly disclose an electrocardiogram signal analyzer,
Itu’888 teaches an electrocardiogram signal analyzer (see Itu’888: e.g., -- and (iii) a plurality of ACS-related features from additional patient measurement data. The additional patient measurement data may include, for example, one or more of perfusion imaging data, invasive measurements, blood biomarkers, ECG signals, or contrast propagation information. A surrogate model is used to predict patient-specific hemodynamic measures of interest related to ACS based on the plurality of features of the patient-specific coronary arterial tree and the plurality of ACS-related features from the additional patient measurement data. These patient-specific hemodynamic measures of interest may include, for example, one or more of Fractional Flow Reserve, Coronary Flow Reserve, wall shear stress, and/or a risk of plaque rupture. In some embodiments, the method further includes predicting a risk of future events for patients with ACS based on the patient-specific hemodynamic measures of interest.--, in [0017], --flow rate is estimated using features extracted from the ECG signals--, in [0049]-[0054]);
Itu’962 and Itu’888 are combinable as they are in the same field of endeavor: analysis and assessment of patients with acute coronary syndrome. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Itu’962’s system using Itu’888’s teachings by including an electrocardiogram signal analyzer to Itu’962’s computer executable instructions in order to provide the plurality of ACS-related features from the additional patient measurement data, such as estimated flow rate from ECG signals (see Itu’888: e.g. in [0017], and [0049]-[0054]);
Itu’962 as modified by Itu’888 further disclose a processor configured to execute the electrocardiogram signal analyzer to determine myocardial infarction characteristics from an input electrocardiogram (see Itu’888: e.g., -- and (iii) a plurality of ACS-related features from additional patient measurement data. The additional patient measurement data may include, for example, one or more of perfusion imaging data, invasive measurements, blood biomarkers, ECG signals, or contrast propagation information. A surrogate model is used to predict patient-specific hemodynamic measures of interest related to ACS based on the plurality of features of the patient-specific coronary arterial tree and the plurality of ACS-related features from the additional patient measurement data. These patient-specific hemodynamic measures of interest may include, for example, one or more of Fractional Flow Reserve, Coronary Flow Reserve, wall shear stress, and/or a risk of plaque rupture. In some embodiments, the method further includes predicting a risk of future events for patients with ACS based on the patient-specific hemodynamic measures of interest.--, in [0017], --flow rate is estimated using features extracted from the ECG signals--, in [0049]-[0054], and Fig. 8, and, --A computation or series of computations may then be mapped onto this grid. For example, in embodiments utilizing CUDA, computations may be mapped on one-, two-, or three-dimensional grids. Each grid contains multiple thread blocks, and each thread block contains multiple threads. For example, in FIG. 8, the thread blocks 830 are organized in a two dimensional grid structure with m+1 rows and n+1 columns. Generally, threads in different thread blocks of the same grid cannot communicate or synchronize with each other. However, thread blocks in the same grid can run on the same multiprocessor within the GPU at the same time. The number of threads in each thread block may be limited by hardware or software constraints.--, in [0073]-[0074]),
and to execute the biophysical simulator to simulate a fractional flow reserve or an instant wave-free ratio index from input cardiac image data and the determined the myocardial infarction characteristics (see Itu’962: e.g., --the simulation of blood flow and pressure in the coronary arteries. A wave-free period is identified in a simulated cardiac cycle, and an instantaneous wave-Free Ratio (iFR) value is calculated for a stenosis region based on simulated pressure values in the wave-free period.--, in abstract, --The instantaneous wave-Free Ratio (iFR) has been proposed as an index for classifying coronary artery stenoses into hemodynamically significant and non-significant lesions. Measuring iFR typically requires invasive pressure measurements performed both proximal and distal to a stenosis acquired at a rest state of the patient by inserting a coronary pressure wire into the stenosed vessel. The iFR is then calculated as the average pressure distal to a stenosis during the diastolic wave-free period divided by the average aortic pressure during the wave-free period. However, invasive pressure measurements acquired using a pressure involve risks associated with the intervention necessary to insert the pressure wire into the stenosed vessel, and, for a very narrow stenosis, the pressure wire may induce an additional pressure drop….an instantaneous wave-Free Ratio (iFR) value calculated based on simulated pressure values in the wave-free period identified in the at least one simulated cardiac cycle.--, in [0004]-[0007], --using medical image data and blood flow simulations. Embodiments of the present invention are described herein to give a visual understanding of the methods for simulating blood flow--, in [0021], [0029]-[0031] { in which “measured pressure or flow data” , or “where q is the flow rate” can be Itu’888’s disclosures of “the determined the myocardial infarction characteristics” as discussed above}; and, --performs the simulations and identifies the wave-free period at a rest state, the method can be similarly applied for a wave-free window obtained in a maximum vasodilation state or any other intermediate state between rest and maximum vasodilation. When applied at maximum vasalidation, the method can be used to calculate different hemodynamic indices, such as fractional flow reserve (FFR).--, in [0057]; and, --extracting patient-specific anatomical measurements of the coronary arteries from medical image data of a patient; calculating patient-specific boundary conditions of a computational model of coronary circulation representing the coronary arteries based on the patient-specific anatomical measurements of the coronary arteries; simulating blood flow and pressure in the coronary arteries a using the computational model of coronary circulation and the patient-specific boundary conditions and modeling coronary autoregulation during the simulation of blood flow and pressure in the coronary arteries; and calculating a hemodynamic index for at least one region in the coronary arteries based on the simulated blood flow and pressure--, in claim 31).

Re Claim 2, Itu’962 as modified by Itu’888 further disclose the determined myocardial infarction characteristics include an estimate of an existence of a myocardial infarction (see Itu’888: e.g., -- and (iii) a plurality of ACS-related features from additional patient measurement data. The additional patient measurement data may include, for example, one or more of perfusion imaging data, invasive measurements, blood biomarkers, ECG signals, or contrast propagation information. A surrogate model is used to predict patient-specific hemodynamic measures of interest related to ACS based on the plurality of features of the patient-specific coronary arterial tree and the plurality of ACS-related features from the additional patient measurement data. These patient-specific hemodynamic measures of interest may include, for example, one or more of Fractional Flow Reserve, Coronary Flow Reserve, wall shear stress, and/or a risk of plaque rupture. In some embodiments, the method further includes predicting a risk of future events for patients with ACS based on the patient-specific hemodynamic measures of interest.--, in [0017], --flow rate is estimated using features extracted from the ECG signals--, in [0049]-[0054]; --measures of the infracted myocardial bed,… or invasive pressure/flow measurements at any location of the coronary geometry ECG signals. Additionally (or alternatively), the features may include pathological history such as the presence of hypertension, presence of hyperlipidemia, diabetes mellitus, previous cardiovascular history (stroke, infarct, PCI, stent, CABG, etc.), non-invasive stress tests (e.g. stress echo), peripheral vascular disease, kidney disease, or exercise-based tests (e.g., exercise ECG, stress test, exercise radioisotope test, nuclear stress test, myocardial scintigraphy, etc.).--, in [0057]).

Re Claim 3, Itu’962 as modified by Itu’888 further disclose the determined myocardial infarction characteristics include an estimate of a position of the myocardial infarction (see Itu’962: e.g., -- simulates blood flow and pressure in the coronary arteries of a patient and computed iFR and/or other hemodynamic indices from medical image data and non-invasive clinical measurements of the patient. In an alternative embodiment, an aortic pressure measurement for the patient may be determined invasively using a pressure measuring device, such as a pressure wire. In such an embodiment, the aortic pressure measurement may be used in a number of different ways. For example, in a possible implementation, the measured aortic pressure value during the wave-free period may be used in the iFR computation as the denominator in the iFR formula.--, in [0056]-[0057]).

Re Claim 4, Itu’962 as modified by Itu’888 further disclose wherein the determined myocardial infarction characteristics include an estimate of a size of the myocardial infarction (see Itu’962: e.g., -- the myocardium may also be segmented (either automatically or manually) in the medical image data to determine an estimate of the left ventricular mass, which in a possible implementation, may be used to estimate the absolute resting flow for the patient which is used to calculate boundary conditions for a computational blood flow and pressure simulation. Alternatively, the resting flow could also be computed based on the total volume of the segmented coronary tree, or from the outlet radius of the different coronary vessels.--, in [0026], and, -- The total resting coronary flow can then be estimated based on the resting perfusion q.sub.rest and the mass of the patient's left ventricle (LV). The mass of the left ventricle can be estimated based on quantities derived from segmentation of the medical image data. In one possible implementation, the myocardium is segmented using automatic heart chamber segmentation, for example using a MSL machine-learning based method.--, in [0033]-[0036]).

Re Claim 5, Itu’962 as modified by Itu’888 further disclose wherein the biophysical simulator includes a boundary condition determiner and a boundary condition adapter, the boundary condition determiner determines boundary conditions from a coronary tree segmented from the input cardiac image data, and the boundary condition adapter adapts the boundary conditions with the myocardial infarction characteristics (see Itu’962: e.g., -- the myocardium may also be segmented (either automatically or manually) in the medical image data to determine an estimate of the left ventricular mass, which in a possible implementation, may be used to estimate the absolute resting flow for the patient which is used to calculate boundary conditions for a computational blood flow and pressure simulation. Alternatively, the resting flow could also be computed based on the total volume of the segmented coronary tree, or from the outlet radius of the different coronary vessels.--, in [0026], and, -- The total resting coronary flow can then be estimated based on the resting perfusion q.sub.rest and the mass of the patient's left ventricle (LV). The mass of the left ventricle can be estimated based on quantities derived from segmentation of the medical image data. In one possible implementation, the myocardium is segmented using automatic heart chamber segmentation, for example using a MSL machine-learning based method.--, in [0033]-[0036]).

Re Claim 6, Itu’962 as modified by Itu’888 further disclose the adaption includes changing a microvascular resistance of an element of a model of coronary arteries (see Itu’962: e.g., -- computing hemodynamic indices for coronary artery stenoses, the present invention is not limited to coronary arteries and may be similarly applied to other arteries, such as the aorta, renal arteries, cerebral arteries, iliac arteries, supra-aortic arteries, etc. Although the method of claim 1 performs the simulations and identifies the wave-free period at a rest state, the method can be similarly applied for a wave-free window obtained in a maximum vasodilation state or any other intermediate state between rest and maximum vasodilation. When applied at maximum vasalidation, the method can be used to calculate different hemodynamic indices, such as fractional flow reserve (FFR). The method of FIG. 1 can be applied for the entire cardiac cycle, or for any sub-part of the cardiac cycle (e.g., entire systole or a sub-part of systole, diastole or a sub-part of diastole, or combinations thereof). The method of FIG. 1 can be applied not only for the non-invasive computation of pressure-based indices, but also for other indices computed as a combination of coronary pressure, coronary perfusion, and/or coronary resistance.—[0057]-[0059], and, -- during the simulation of blood flow and pressure in the coronary arteries comprises, for each of a plurality of branches in a coronary artery tree of the patient in the computational model of coronary circulation: if a current branch includes a stenosis region: calculating an adjusted resistance of the current branch by subtracting a resistance of the stenosis region estimated based on simulated pressure and flow values from an equivalent microvascular resistance of the current branch; and modifying resistances for all branches in the coronary artery tree downstream of the current branch by distributing the adjusted resistance of the current branch through the branches downstream to terminal branches downstream of the current branch. 4. The method of claim 3, wherein modifying resistances for all branches in the coronary artery tree downstream of the current branch by distributing the adjusted resistance of the current branch through the branches downstream to terminal branches downstream of the current branch comprises: calculating an equivalent resistance for the current branch based on equivalent microvascular resistances of daughter branches to the current branch; and for each daughter branch to the current branch: calculating a flow rate split ratio for the daughter branch based on the equivalent resistance calculated for the current branch and the equivalent microvascular resistance for the daughter branch; and calculating an adjusted equivalent microvascular resistance for the daughter branch based on the adjusted resistance of the current branch and the flow rate split ratio calculated for the daughter branch.--, in claims 3,4, 5).
Re Claim 7, Itu’962 as modified by Itu’888 further disclose the adaption includes increasing a microvascular resistance of coronary arteries of a model supplying the infarcted tissue (see Itu’962: e.g., -- computing hemodynamic indices for coronary artery stenoses, the present invention is not limited to coronary arteries and may be similarly applied to other arteries, such as the aorta, renal arteries, cerebral arteries, iliac arteries, supra-aortic arteries, etc. Although the method of claim 1 performs the simulations and identifies the wave-free period at a rest state, the method can be similarly applied for a wave-free window obtained in a maximum vasodilation state or any other intermediate state between rest and maximum vasodilation. When applied at maximum vasalidation, the method can be used to calculate different hemodynamic indices, such as fractional flow reserve (FFR). The method of FIG. 1 can be applied for the entire cardiac cycle, or for any sub-part of the cardiac cycle (e.g., entire systole or a sub-part of systole, diastole or a sub-part of diastole, or combinations thereof). The method of FIG. 1 can be applied not only for the non-invasive computation of pressure-based indices, but also for other indices computed as a combination of coronary pressure, coronary perfusion, and/or coronary resistance.—[0057]-[0059], and, -- during the simulation of blood flow and pressure in the coronary arteries comprises, for each of a plurality of branches in a coronary artery tree of the patient in the computational model of coronary circulation: if a current branch includes a stenosis region: calculating an adjusted resistance of the current branch by subtracting a resistance of the stenosis region estimated based on simulated pressure and flow values from an equivalent microvascular resistance of the current branch; and modifying resistances for all branches in the coronary artery tree downstream of the current branch by distributing the adjusted resistance of the current branch through the branches downstream to terminal branches downstream of the current branch. 4. The method of claim 3, wherein modifying resistances for all branches in the coronary artery tree downstream of the current branch by distributing the adjusted resistance of the current branch through the branches downstream to terminal branches downstream of the current branch comprises: calculating an equivalent resistance for the current branch based on equivalent microvascular resistances of daughter branches to the current branch; and for each daughter branch to the current branch: calculating a flow rate split ratio for the daughter branch based on the equivalent resistance calculated for the current branch and the equivalent microvascular resistance for the daughter branch; and calculating an adjusted equivalent microvascular resistance for the daughter branch based on the adjusted resistance of the current branch and the flow rate split ratio calculated for the daughter branch.--, in claims 3,4, 5).

Re Claim 8, Itu’962 as modified by Itu’888 further disclose wherein the adaption is estimated from cardiac physiology (see Itu’962: e.g., -- the myocardium may also be segmented (either automatically or manually) in the medical image data to determine an estimate of the left ventricular mass, which in a possible implementation, may be used to estimate the absolute resting flow for the patient which is used to calculate boundary conditions for a computational blood flow and pressure simulation. Alternatively, the resting flow could also be computed based on the total volume of the segmented coronary tree, or from the outlet radius of the different coronary vessels.--, in [0026], and, -- The total resting coronary flow can then be estimated based on the resting perfusion q.sub.rest and the mass of the patient's left ventricle (LV). The mass of the left ventricle can be estimated based on quantities derived from segmentation of the medical image data. In one possible implementation, the myocardium is segmented using automatic heart chamber segmentation, for example using a MSL machine-learning based method.--, in [0033]-[0036]).

Re Claim 9, Itu’962 as modified by Itu’888 further disclose wherein the boundary condition adapter adapts the boundary conditions through training with a fractional flow reserve measurement or an instant wave-free ratio measurement such that the simulated fractional flow reserve index or the instant wave-free ratio index matches the fractional flow reserve measurement or the instant wave-free ratio measurement (see Itu’962: e.g., -- computing hemodynamic indices for coronary artery stenoses, the present invention is not limited to coronary arteries and may be similarly applied to other arteries, such as the aorta, renal arteries, cerebral arteries, iliac arteries, supra-aortic arteries, etc. Although the method of claim 1 performs the simulations and identifies the wave-free period at a rest state, the method can be similarly applied for a wave-free window obtained in a maximum vasodilation state or any other intermediate state between rest and maximum vasodilation. When applied at maximum vasalidation, the method can be used to calculate different hemodynamic indices, such as fractional flow reserve (FFR). The method of FIG. 1 can be applied for the entire cardiac cycle, or for any sub-part of the cardiac cycle (e.g., entire systole or a sub-part of systole, diastole or a sub-part of diastole, or combinations thereof). The method of FIG. 1 can be applied not only for the non-invasive computation of pressure-based indices, but also for other indices computed as a combination of coronary pressure, coronary perfusion, and/or coronary resistance.—[0057]-[0059], and, -- during the simulation of blood flow and pressure in the coronary arteries comprises, for each of a plurality of branches in a coronary artery tree of the patient in the computational model of coronary circulation: if a current branch includes a stenosis region: calculating an adjusted resistance of the current branch by subtracting a resistance of the stenosis region estimated based on simulated pressure and flow values from an equivalent microvascular resistance of the current branch; and modifying resistances for all branches in the coronary artery tree downstream of the current branch by distributing the adjusted resistance of the current branch through the branches downstream to terminal branches downstream of the current branch. 4. The method of claim 3, wherein modifying resistances for all branches in the coronary artery tree downstream of the current branch by distributing the adjusted resistance of the current branch through the branches downstream to terminal branches downstream of the current branch comprises: calculating an equivalent resistance for the current branch based on equivalent microvascular resistances of daughter branches to the current branch; and for each daughter branch to the current branch: calculating a flow rate split ratio for the daughter branch based on the equivalent resistance calculated for the current branch and the equivalent microvascular resistance for the daughter branch; and calculating an adjusted equivalent microvascular resistance for the daughter branch based on the adjusted resistance of the current branch and the flow rate split ratio calculated for the daughter branch.--, in claims 3,4, 5; also see see Itu’888: e.g., -- and (iii) a plurality of ACS-related features from additional patient measurement data. The additional patient measurement data may include, for example, one or more of perfusion imaging data, invasive measurements, blood biomarkers, ECG signals, or contrast propagation information. A surrogate model is used to predict patient-specific hemodynamic measures of interest related to ACS based on the plurality of features of the patient-specific coronary arterial tree and the plurality of ACS-related features from the additional patient measurement data. These patient-specific hemodynamic measures of interest may include, for example, one or more of Fractional Flow Reserve, Coronary Flow Reserve, wall shear stress, and/or a risk of plaque rupture. In some embodiments, the method further includes predicting a risk of future events for patients with ACS based on the patient-specific hemodynamic measures of interest.--, in [0017], --flow rate is estimated using features extracted from the ECG signals--, in [0049]-[0054]; --measures of the infracted myocardial bed,… or invasive pressure/flow measurements at any location of the coronary geometry ECG signals. Additionally (or alternatively), the features may include pathological history such as the presence of hypertension, presence of hyperlipidemia, diabetes mellitus, previous cardiovascular history (stroke, infarct, PCI, stent, CABG, etc.), non-invasive stress tests (e.g. stress echo), peripheral vascular disease, kidney disease, or exercise-based tests (e.g., exercise ECG, stress test, exercise radioisotope test, nuclear stress test, myocardial scintigraphy, etc.).--, in [0057]).

Re Claim 10, Itu’962 as modified by Itu’888 further disclose wherein the biophysical simulator includes an image data adapter, and the processor is further configured to execute the image data adapter to integrate the determined myocardial infarction characteristics into the input cardiac image data (see Itu’962: e.g., --extracting patient-specific anatomical measurements of the coronary arteries from medical image data of a patient; calculating patient-specific boundary conditions of a computational model of coronary circulation representing the coronary arteries based on the patient-specific anatomical measurements of the coronary arteries; simulating blood flow and pressure in the coronary arteries a using the computational model of coronary circulation and the patient-specific boundary conditions and modeling coronary autoregulation during the simulation of blood flow and pressure in the coronary arteries; and calculating a hemodynamic index for at least one region in the coronary arteries based on the simulated blood flow and pressure--, in claim 31, and, -- the myocardium may also be segmented (either automatically or manually) in the medical image data to determine an estimate of the left ventricular mass, which in a possible implementation, may be used to estimate the absolute resting flow for the patient which is used to calculate boundary conditions for a computational blood flow and pressure simulation. Alternatively, the resting flow could also be computed based on the total volume of the segmented coronary tree, or from the outlet radius of the different coronary vessels.--, in [0026], and, -- The total resting coronary flow can then be estimated based on the resting perfusion q.sub.rest and the mass of the patient's left ventricle (LV). The mass of the left ventricle can be estimated based on quantities derived from segmentation of the medical image data. In one possible implementation, the myocardium is segmented using automatic heart chamber segmentation, for example using a MSL machine-learning based method.--, in [0033]-[0036]),

Re Claim 11, Itu’962 as modified by Itu’888 further disclose integrates the determined myocardial infarction characteristics into spatial coordinates of the input cardiac image data using a personalized cardiac shape model (see Itu’962: e.g., --extracting patient-specific anatomical measurements of the coronary arteries from medical image data of a patient; calculating patient-specific boundary conditions of a computational model of coronary circulation representing the coronary arteries based on the patient-specific anatomical measurements of the coronary arteries; simulating blood flow and pressure in the coronary arteries a using the computational model of coronary circulation and the patient-specific boundary conditions and modeling coronary autoregulation during the simulation of blood flow and pressure in the coronary arteries; and calculating a hemodynamic index for at least one region in the coronary arteries based on the simulated blood flow and pressure--, in claim 31).

Re Claim 12,  Itu’962 as modified by Itu’888 further disclose wherein the biophysical simulator includes a boundary condition determiner  configured to determine boundary conditions from the image data integrated with the determined myocardial infarction characteristics and determine the fractional flow reserve index therefrom (see Itu’962: e.g., -- the myocardium may also be segmented (either automatically or manually) in the medical image data to determine an estimate of the left ventricular mass, which in a possible implementation, may be used to estimate the absolute resting flow for the patient which is used to calculate boundary conditions for a computational blood flow and pressure simulation. Alternatively, the resting flow could also be computed based on the total volume of the segmented coronary tree, or from the outlet radius of the different coronary vessels.--, in [0026], and, -- The total resting coronary flow can then be estimated based on the resting perfusion q.sub.rest and the mass of the patient's left ventricle (LV). The mass of the left ventricle can be estimated based on quantities derived from segmentation of the medical image data. In one possible implementation, the myocardium is segmented using automatic heart chamber segmentation, for example using a MSL machine-learning based method.--, in [0033]-[0036]; -- computing hemodynamic indices for coronary artery stenoses, the present invention is not limited to coronary arteries and may be similarly applied to other arteries, such as the aorta, renal arteries, cerebral arteries, iliac arteries, supra-aortic arteries, etc. Although the method of claim 1 performs the simulations and identifies the wave-free period at a rest state, the method can be similarly applied for a wave-free window obtained in a maximum vasodilation state or any other intermediate state between rest and maximum vasodilation. When applied at maximum vasalidation, the method can be used to calculate different hemodynamic indices, such as fractional flow reserve (FFR). The method of FIG. 1 can be applied for the entire cardiac cycle, or for any sub-part of the cardiac cycle (e.g., entire systole or a sub-part of systole, diastole or a sub-part of diastole, or combinations thereof). The method of FIG. 1 can be applied not only for the non-invasive computation of pressure-based indices, but also for other indices computed as a combination of coronary pressure, coronary perfusion, and/or coronary resistance.—[0057]-[0059]; and, also see Itu’888: e.g., -- and (iii) a plurality of ACS-related features from additional patient measurement data. The additional patient measurement data may include, for example, one or more of perfusion imaging data, invasive measurements, blood biomarkers, ECG signals, or contrast propagation information. A surrogate model is used to predict patient-specific hemodynamic measures of interest related to ACS based on the plurality of features of the patient-specific coronary arterial tree and the plurality of ACS-related features from the additional patient measurement data. These patient-specific hemodynamic measures of interest may include, for example, one or more of Fractional Flow Reserve, Coronary Flow Reserve, wall shear stress, and/or a risk of plaque rupture. In some embodiments, the method further includes predicting a risk of future events for patients with ACS based on the patient-specific hemodynamic measures of interest.--, in [0017], --flow rate is estimated using features extracted from the ECG signals--, in [0049]-[0054])


	Re Claim 13-16, claims 13-16 are the corresponding storage medium claim to claims 1-5, 9-12 respectively. Thus, claims 13-16 are rejected for the similar reasons as for claims 1-5, and 9-12. Furthermore, Itu’962 as modified by Itu’888 further disclose a non-transitory computer-readable storage medium encoded with computer readable instructions; which, when executed by a processor, cause the processor to perform the method (see Itu’962: e.g., --the methods for simulating blood flow, … Such manipulations are virtual manipulations accomplished in the memory or other circuitry/hardware of a computer system. Accordingly, is to be understood that embodiments of the present invention may be performed within a computer system using data stored within the computer system.--, in [0021], --non-transitory computer readable medium storing computer program instructions for hemodynamic assessment of a coronary artery based on medical image data of a patient, …extracting patient-specific anatomical measurements of the coronary arteries from medical image data of a patient; calculating patient-specific boundary conditions of a computational model of coronary circulation representing the coronary arteries based on the patient-specific anatomical measurements of the coronary arteries; simulating blood flow and pressure in the coronary arteries a using the computational model of coronary circulation and the patient-specific boundary conditions and modeling coronary autoregulation during the simulation of blood flow and pressure in the coronary arteries; and calculating a hemodynamic index for at least one region in the coronary arteries based on the simulated blood flow and pressure.--, in claim 31).

	Re Claim 17-20, claims 17-20 are the corresponding storage medium claim to claims 1-5, 9-12 respectively. Thus, claims 17-20 are rejected for the similar reasons as for claims 1-5, and 9-12. Furthermore, Itu’962 as modified by Itu’888 further disclose a  method of simulating a fractional flow reserve or an instant wave-free ratio index from the cardiac image data and myocardial infarction characteristics of the electrocardiogram signal (see Itu’962: e.g., --the methods for simulating blood flow, … Such manipulations are virtual manipulations accomplished in the memory or other circuitry/hardware of a computer system. Accordingly, is to be understood that embodiments of the present invention may be performed within a computer system using data stored within the computer system.--, in [0021], --non-transitory computer readable medium storing computer program instructions for hemodynamic assessment of a coronary artery based on medical image data of a patient, …extracting patient-specific anatomical measurements of the coronary arteries from medical image data of a patient; calculating patient-specific boundary conditions of a computational model of coronary circulation representing the coronary arteries based on the patient-specific anatomical measurements of the coronary arteries; simulating blood flow and pressure in the coronary arteries a using the computational model of coronary circulation and the patient-specific boundary conditions and modeling coronary autoregulation during the simulation of blood flow and pressure in the coronary arteries; and calculating a hemodynamic index for at least one region in the coronary arteries based on the simulated blood flow and pressure.--, in claim 31; also see Itu’888: e.g., -- and (iii) a plurality of ACS-related features from additional patient measurement data. The additional patient measurement data may include, for example, one or more of perfusion imaging data, invasive measurements, blood biomarkers, ECG signals, or contrast propagation information. A surrogate model is used to predict patient-specific hemodynamic measures of interest related to ACS based on the plurality of features of the patient-specific coronary arterial tree and the plurality of ACS-related features from the additional patient measurement data. These patient-specific hemodynamic measures of interest may include, for example, one or more of Fractional Flow Reserve, Coronary Flow Reserve, wall shear stress, and/or a risk of plaque rupture. In some embodiments, the method further includes predicting a risk of future events for patients with ACS based on the patient-specific hemodynamic measures of interest.--, in [0017], --flow rate is estimated using features extracted from the ECG signals--, in [0049]-[0054]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667